IN THE                       IRECIENIE!O m~
                         COURT OF CRIMINAL APPEALS OF TEXAS   COURT Of CRUlfiiNAl APPa\!!..S
                                     AT AUSTIN                        MAR 16 20t5
EX PARTE: FREDERICK GLENN WILBERT             §
                                                                   A\bls~ Ato~\ta!, C~~~
           PETITIONER
vs.                                           §   CAUSE   8~ ~\E~-
THE STATE OF TEXAS AT MARSHALL                    ~o~~~.
                                                           3 .. 1J -vs :
            RESPONDENT                        §
                                                  ~~~~·:Qc.
                .MOTION TO PETITION THE COURT FOR AUTHORIZATION
            TO FILE A SECOND/SUBSEQUENT ARTICLE 11.07 HABEAS ACTION


TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW, FREDERICK GLENN WILBERT, inmate, indigent, and Pro Se, who files
and submits, in bona fide, this his motion to petition the court for authoriza-
                              '               ,
tion to file a second/subsequent article 11.07 habeas action, and for good cause
in support, would respectfully show this honorable court the following few facts
of constitutional significance, to wit:
                                         I.
      On 2/27/1999, Petitioner was convicted of the offense of Capital Murder, by
jury of the 7lst Judicial Distric Court of Harrison County, Marshall, Texas.
Punishment was assessed at capital life 1n the Texas Dept. of Criminal Justice
Correction Institution Division, McConnell Pris9n Unit at Beeville,Texas in Bee
County.
                                        II.
      Petitioner must, by law, seek authorization from the courts before filing
a second/subsequent/successive.article 11.07 habeas action; therefore, respect
fully submitted, in good faith, petitioner invoke the powers of the courts, ask-
ing thus to please allow him to continue the struggle and the need to prove, to
show actual innoncence, by granting, and not denying him full authorization to
proceed, in good faith, with the filing of a second/subsequent habeas action!
      In order to obtain an authorization order, a petitioner must make a prima
facia showing of at least several requirements contained in media res of and 1n
pursuant to article 11:07 and contained in 28 USC§ 2244(b). The claims, per se,
were not presented in a previou's habeas petition, but if so, were not ruled upon
with prejudice; were not developed, and petitioner need make a prima facia show-



                                         1
ing that:
     1. The newly d{scovered or newly presented evidence or claims for the sec-
          cond time around had. better be convincing and in good faith, and rest
          and rely on new rules of constitutional law ••• that was previously una-
          vailable, or;
     2. The factual basis for the newclaims could not have been discovered           pre~

          viously through the exercise of due diligence ·with,· for exa:mple, perhaps
          in that a petitioner suffering from an understanding and knowledge of
          law who has an I.Q. level of less.than sixty-"-eight (68), uneducated, un-
          skilled or talented, and a   lay~person   of the reality of law in the draf-
          ting and preparations of writs, pleadings, arguments to show example of
          case law; Harris vs. Pulley, 885 F. 2d. 1354, 1370-1371 (9th Cir. 1989)
          see,.also 28 USC §2244(b) (2) (B)-- the facts underlying the claims! Thus
          petitioner herein rates an exceptionally low I.Q. of sixty-eight (68),
          well below the national average for moderate I.Q. 's!
     Petitioner submits, not necessarily, new and different constitutional claims
save one, "a denial of competency hearing" ,,;,but· that exists and is beihg presen-'-
ted only because in petitioner's previous article 11:07 he was mistaken thus
thinking the violation was "a denial of evidentiary       h~aring,",   but in fact was
and is a constitutional violation of "a denial of competency hearing". Petition-
'er submits most respectfully and quite humbly that his previously submitted art-
icle 11:07 was in fact dismissed without a written order and was not renewed or
decided or ruled upon, and his previous 28 U.S.C. § 2254 habeas petition was
ruled on but was dismissed without prejudice, he is entitiled to constitutional
relief!
     Petitioner avers herein that the State of Texas at Marshall, purposely pre-
vented the discovery of the vitally important and necessary facts needed to prove
actual innocence: Favorable evidence and mitigating circumstances requisite to
raise and well establish and convincingly show actual innocence, the significant
constitutional issues. Thompson vs. White, 680.F. 2d 1173, on remand from 102
S. Ct. 2003.
     The State of law, as made manifest, was so under -developed that counsel
for the defense did not have the significant tools of the trade of his profes-
sion to fully develop the argument thus.giving rise to actual innocence, pros-
ecutorial misconduct/denial of due process and equal protection under the law,
ineffective assistance of counsel of a single issue of a due process violation




                                          2
[said court appointed counsel, Kevin McCarter, purposely withheld evidence from
the jurors and the court that was in petitioner's favor;evidence that could have,
and should have very easily cleared and demonstrated actual innocence]. The pro-
cedural forefeiture, if argued, resulted from the complete ,ineffectiveness of
counsel Kevin McCarter's inability and lack of experience, professionalism to
take command of the situation or of his neglect and failure to challenge the
State's theory or otherwise pursue the legitimate ends of justice. Bolius vs.
Wainwright, 597 F.2d 986, on holding hearings only if there.exists to be dispu-
ted questions of facts and law, and petitioner was not afforded a competency
hearing in State Court or an evidentiary hearing .•• Ford vs. Wainwright 106 S. Ct.
2595, 26-02-03.
     Due process wholly forbids state courts from convicting a person of a crime
without proving first and foremost the facts that he is guilty of the elements
of that crime beyond a reasonable doubt, . unequivocally,   U •.S.C.   Canst. Amendment
at 5 Bonkley vs. Florida, 123 S.Ct. 2020--proof or evidence, however,         circums~

tantial, which amounts only to a strong suspicion or simply a mere probability
exists, hypothetically and theoretically, to be, nonetheless, the absolute of
no convincing proof or evidence at all and is therefore most factually and is
tntamount to nothing, not proof enough. Ford vs. State, 571 S.W.2d 924.
     Petitioner highlights in red the fact that he exists true to be and was
then, a non-professional, not an attorney or paralegalist at law or practice;
He is unskilled and inexperienced in the construction and/or drafting of motions,
Article 11:07 of 28 U.S.C. §2254 habeas petitions,. formal pleadings of error
and/or exact applications of law ln general, and is therefore a layman at law,
but is entitled to a less stringent standard than professionals or such draft-
ing filed by a law student.
     Petitioner is therefore, by law, entitled to relief. Haines vs. Kerner, 92
S. Ct. 594; Husley vs. Owens, 63 F3d 3541.
     Petitioner has asserted his innocence from the very beginning of troubles,
from the initial arrest, pre-trial proceedings, .trial, conviction and sentencing
and imprisonment, and he filed a notice of actual innocence thus asserting his
testimony, factually, honestly and truthfully, that he did npt and would not have
             r
kidnapped and murdured victim, Dorothy Rae Mitchell, that on 2-26-1999 at approx-
imately 6:30p.m. until 2-27-1999 at 1:59 p.m., he was lawfully detained by po-
lice and·detectives and was therefore incarcerated at length in the Harrison
County Jail on the exact day and hours of the murder [see pathologist reports],




                                       ·3
that prior to his arrest for assault on Michael Poochie smith on 2-26-1999,
6:10p.m., he was called to the scene and was merely attempting at best to help
and assist Dorothy Rae Mitchell in defense of her struggle [combative] against
the Michael Poochie Smith, to rescue her from what logically appeared to be a
life threatening situation, and not to kidnap her at gun point and murder Mit-
chell as alleged by the prosecution!
     Petitioner maintains this much to be factual and true, even at sentencing
and his. unlawful imprisonment, that he is now, was then, and will be completely
innocent of the crime of capital murder, that he did not shoot or ·otherwise hurt
or cause Mitchell any pain, tears or doubt. "Worse is it to convict and sentence
to prison an innocent man than set free a guilty person!"
     Since his sentencing, petitioner has timely pursued his actual innocence
claims--pursued objectively his appeal and collateral attacks in both state and
federal courts, arguing inter alia, that the jury verdict of guilty was grossly·
unjust and against the weight of evidence, and that the·pr9secution knowingly
and purposely withheld--and his state appointed counsel of record Kevin McCarter,
wholly neglected, refused, and failed to openly pursue exculpatory evidence and
materials .•• exculpatory evidence not being presented to neither court nor jurors
for review, evaluation, considerat·ion, or final decesion, noting this that every
trial results in a verdict, but not every verdict results in the truth and the
living truth did not surface or otherwise prevail in media res of said trial of
Petitioner! the court, therefore, cannot possibly expect petitioner to give up
and quit, give out or otherwise give in, unless he is guilty and was merely wast-
ing the court's valuable time!
     Court appointed counsel made a motion for pretrial discovery [the court
signed and made it an order yet the prosecution flat out refused and therefore
failed to produce] and a request for a related documents collected   ~n   the prose-
cution's theory and case [original investigation] yielded absolutely not one
document!?
     Petitioner makes full and complete., a credible claim of actual innocence,
and he presents herein, for want of authorization to file a second/subsequent
article 11:07 habeas corpus, " to wit: material, factual evidence, new reliable
evidence that was NOT PRESENTED at trial to neither court nor jurors due largely
to a Brady-Banks violation of disclosure of exculpatory materials- and ~urther
shows that it is more likely than not. No reasonable trier of facts would have
or could have or should have found petitioner guilty beyond a reasonable doubt,




                                       4
namely, due to the fact that petitioner is innocent and not guilty of the.under-
lying offense! See Lucidore, 209 F.3d at 114 (quoting Schlup, 513 U.S. at 327-
28, 115 S. Ct. 851). It is so much the better to risk saving a guilty man than to
continue to condemn and innocent one .•. It is so much the better that ten guilty
escape justice than one innocent suffers injustice! Legal justice exists so to
be but the act of the good and fair side of our United States Constitution.
     As the U.S. Supreme Court has stressed, "actual/factual innocence means
just that and nothing less, not mere legal insufficiency." -Bousley vs. U.S. ·523
U.S. 614, 623; 118 S. Ct. 1604; Garcia vs. Portuodo, 334 F. Supp. 2d 446 and 28
USC § 2244(b.) - request authorization to file a second/subsequent habeas petit-
ion [art. 11:07 habeas· corpus] exclusively, of course, in the sole interest of
justice, pursuant bona fide claims of:
     1.   Actual innocence
     2.   Denial of Due Process and equal protection under the law
     3.   Denial of competency hearing, and;
     4.   Ineffective assistance of State appointed counsel
     Failure or refusal of this Honorable Court to not consider such claims,
submitted in good faith, would only result in a fundamental miscarriage of jus-
tice and a due process and equal protection of the law, and, principally such
a lack of consideration and review would unnecessarily cause petitioner to be
unlawfully detained/constrained in prison only longer than need be the reason
or reason be the need to demonstrate and prove his innocence. See Dretke vs.
Haley, 124 S.Ct 1847and Banks vs. Dretke, 124 S. Ct. 1255- actual innocence
claim wherein only newly discovered evidence, which would have been admissible
at trial, can   or could be considered byvirtue of a habeas corpus on actual in-
nocence- the question in the post-Schlup era highly suggest that the Supreme
Court said (implied) that new evidence, newly presented for the purpose of act-
ual innocence, is not restricted, per se, to admissible evidence discovered after
the trial pursuant a Brady-Banks violation of disclosure of €xculpatory evidence
that was either excluded purposely or was unavailable at trial, Schulup supra,
evidence tha the original fact finders did not have ample·. opportunity to hear
and visually see or liberty enough to know about,·review, consider, evaluate
and decide upon. Gomez vs. Jaimet, 350 F.3d 673, therefore, such evidence need
not necessarily be newly discovered, just newly presented. Grillen vs. Johnson,
350 F.3d 956, 963;   ~lexander, 991 F. Supp. at 339-40. See also Amrine vs. Bow-
erson, 238 F.3d 1023,· 1029- not limited to but must be inclusive of evidence
not suspected or known or was circumspect at time of trial. .. Coleman vs. Miller,



                                          5
no. CV-99-3981 (RR). 2000 WL 1843288 at 7 (E.D. N.Y. oct. 16, 2000). The newly
presented evidence of ranking importance was not openly presented at trial to
neither judge or jury would manifest itself to show, unequivocally, that petit-
ioner was locked-up and constrained in the Harrison County Jail, see exhibit
 j~         , at the exact date and time ·of the murder in question; and that the
autopsy reports clearly shows undeniably, that petitioner not once shot or in-
jured    Mitchell with his shotgun (only thought and believed he did for counsel
argued that petitioner shot Mitchell), that both state-appointed counsel and
the prosecution, acting in concert, conspired to deny and further deprive not
only petitioner but the courts and jurors of exculpatory materials- evidence
that if ·presented, would have easily cleared petitioner of all charges and prov-
ed , at last, his innocence! How sad! See Exhibit     ~
        In Grillin vs. Johnson, supra, the petitioner was not arbitrarily required
to present newly discovered evidence only newly presented evidence of actual in-
nocence in order to radically overcome the obstacle and presentation of not be-
ing able to present newly discovered evidence. Exhibit A and Exhibit B paints a
picture of honesty and truth in that such· clearly displays the    fact that a man
cannot possibly be in two different locales simultaneously ·and at the exact::same
time: in custody of the Harrison county Sheriff's Dept. on charges of assault on
one Michael Poochie Smith, and at the exact same time, out and about the town of
Marshall murdering Mitchell and eluding police and roadblocks? And Exhibit B
unequivocally manifests·a truth showing thus there exists to be and is absolutely
no way on Yahweh's green earth petitioner could ,have remotely shot, injured, or
otherwise caused doubt in Mitchell when petitioner's shotgun discharged .immedi-
ately upon striking quite forcefully. upside Smith's head using the butt end of
the shotgun. There exists to beand is absolutely no shotgun wounds found on
Mitchell's body at autopsy nor was she killed/murdered with a shotgun? Petition-
er could not have possibly killed/murdered Mitchell prior to being arrested for
assault or some eighteen hours (18) prior to the body of Mitchell being discover-
ed. Such a theory indeed be wholly inconsistent with the pathologist's. [Expert ·
witnes for the State] testimony, who testified, under oath, and in living color,
the fact that it was absolutely impossible Mitchell suffered. she died instantly!
No way possible she was killed or shot that many times· in the head, face, and
'spine and lived some 18 hours or more before she succumbed to death. Such a death
was tragic, but they all are! She did not suffer any pain! But, facts constitute
a probability and are ·Often false and misleading, whereas, truth constitute a




                                         6
·possibility and is       n~ither   misleading or deceitful in its application .•• fact are
 but good of our reasonably best assumptions, theories, hypothesis, but still
 exist to be potentially wrong. Truth, as we know and understand its reality,
 speaks for itself and need not facts to support it •.. none of the above was pre-
 sented or offered at trial, only because none the wiser of defense or prosecution
 was showed no interest in the truth! How sad. Acquittal is in         991 F. Supp. 329 (S,D.N.Y. 1998) - in carrier, the Su-
 preme Court defined actual innocence as a manifest showing by an otherwise barred
 petitioner that indeed "a constitutional violation has probably resulted in the
 conviction of one who is actually innocent and needbe released." Carrier 477
 U.S. at 496, 106 S.Ct. at 2639.
      In addition, petitioner expects to show and bring to light at new trial such
 facts, and by clear and. convincing evidence, that but for constitutional error.,
 no reasonable juror would have found him guilty beyond a reasonable doubt. See
 Schulp 513 U.S.at 323-27, llS S.Ct. at 865-67. The Schulp burden, it should be
 noted, is not necessarily whether no reasonable jurors would or could find petit-
 ioner guilty, but whether could/would such jurors do so beyond all reasonable
 doubt; and is .therefore, creates a probability, a truth that constitutes a pos-
 sibility that petitioner just may be innocent, that he speaks undoubtedly the
 truth, and too, is therefore less than the insufficiency of evidence standard
 of Jackson vs. Virginia, 443 U.S. 307; 99 S. Ct. 2781. I t is however, a signifi-
 cantly.   c   higher burden than showing "prejudice and harm",. which only requires "A"
 reasonable probability that the fact finders would-could-should have reasonable
 doubt, and moreover is evaluated only in light of the "evidence presented" and
 not necessarily all exculpatory evidence, suppressed evidence, that should have
 been properly introduced and presented at trial before each fact finder .•• see
 id at 332, 33, 115 S. Ct. at 870. "To pass successfully through the gateway and
 cross over the threshhold of actual innocence, a petitioner must not only be in-
 nocent, conclusively his case must be somewhat uniqueand extraordinary." id at
 327, 115 S. Ct. at 867.To be credible, a claim of innocence requires one. to stand
 defiantly in support of.such allegations of constitutional error with either
 newly discovered or newly presented evidence that was not presented or               introduc~

 ed to jurors at trial. id at 324, llS S.Ct. at 865 [emphasis added], and "in
 light of the new evidence •.• no reasonable juror acting without undue pressure or
 expectations, would have voted to find him guilty beyond a reasonable doubt."




                                                7
Had said state-appointed counsel acted more as petitioner's advocate and protec-
tor of.his rights and needs and less of an advocate and general for the prosecu-
tion, and had the defense and prosecution both been held accountable for each
violation of petitioner's constitutional rights, the result of the trial would
have proved itself differently!
     The court does notreadily understand new evidence to be limited to evidence
that was suppressed, unavailable or otherwise not presented at trial,se id at
328,115 S.Ct. at 867, but evidence, however, raw or unabridged, that is new to
the eyes and ears of the original fact finders and was not considered to be cog-
nizable or otherwise suspected and/or known of its existence. Petitioner presents
new reliable evidence •••
     The prosecution, and neither the courts nor jurors was knowledgeable of Ex-
hibit A and Exhibit b and such evidence leads down the pathway of innocence! Pet-
itioner avers he had neither motive, opportunity, cause, weapon ••• and he would
not hurt or kill/murder and kidnap or cause Mitchell any pain, suffering or
doubt.
     Petitioner should therefore be allowed to pass safely through the gateway
of constitutionality and argue freely the merits of his underlying claims of:
     1. Actual innocence;
     2.• Denial of due process and equal protection under the law;
     3. Denial of a competency hearing, and;
     4. Ineffective assistance of counsel.
Herrera vs. collins, 113 S. Ct. 853; Banks vs. Dretke, 124 S. Ct. 1255, and Garcia
vs. Portuodo, 334 F. Supp. 2d 446 at 457.
     A habeas corpus pursuant to article 11:07 and an actual innocence claim,
·submitted in good faith, warrants due process consideration and review, and to
consider the merits without prejudice must be the norm and order of fundamental
fairness! Haley vs. Estelle, 632 F.2d 1273- not an abuse.of the writ. Simpson
vs. Wainwright, 488 f.2d 494, 495 (5th eir. 1973). Petitioner avers herein, he
was then, at first filings of article 11:07 and 28 U.S.C. §2254 habeas petitions,
and is now, somewhat, totally unaware of the totality and greater significance
of the relevant facts and legal procedures material to his claims of innocence
and violations of his constitutional rights; therefore, based on his limited
grasp and understanding of the reality of law, he is entitled to judicial re-
 view, consideration, and relief. Price vs. Johnston, 334 U.S. at 291, 68 S. Ct.
1063 - a substantial conflict so exists, namely to be facts vs~ truth and there-
by suffers a greatly in need of a new trial or acquittal, as such would be in



                                       8
the best interest of justice! It would surely be but an abuse of discretion and
a violation of public trust not to allow for an acquittal or a new trial or
otherwise to proceed forth with the authorization for a second/sub_sequent arti-
cle 11:07 habeas corpus? Thereby allowing    petitione~   to continue at best his
struggle and need to pursue objectively his good faith claims and be at long
last vindicated. Concrete pipe and products of Calif. vs. Cons.t. labor pension,
no. 91-904, ll3 S.Ct. 2264 and Banks vs. Dretke, supra. See also Thomas vs. State
841 S ..W. 2d 405 and Ex Parte Mitchell, 853 S.W.2d 1, which lends ample support
to petitioner's allegations and claims. No evidence of record,. factual or legal,
stand i support of such a conviction, that petitioner abducted, by force, (kid-
napped) or shot or injured or murdered Mitchell. Mere presence is not enough to
prove guilt or otherwise convict, nor is failing to notify authorities of a crime.
Clayton vs. State, 189 S.W.3d 254 = evidence·, however circumstantial, was and
is legally and factually insufficient to prove Wilbert committed the act of kid-
napping and/or murder •. Thus petitioner could not possibly have brandished a wea-
pon different and inconsistent to that reported by said eye-witnesses, including
but not limited to Michael Poochie Smith. A shotgun does not in any way, compare
to a 22 caliber rifle! However, no weapon, neither shotgun or a 22 cal. rifle,
was ever recovered for purposes of ballistic comparison and bullet analysis? See
Lewis vs. State, 922 S.W.2d at 128- and Cain vs. State. 958 S.W.2d at 407, 408.
Misconstrued facts constitute an outrage. Stone vs State, 823 S.W.2d 375; Good-
man vs. State,66 S.W. 3d 283-285, 286; Zuliani, 97 S.W.3d 593-94 Where in fact
the statement of facts and the statement of the case exist so to be,principally
in serious doubt and grave error. In regards to C.H. vs. State, 89 S.W.3d 17-25.
Plain error, United States vs. Riggs, .287 F 3d 221-24 (1st cir. 2002); United
States vs. Felicianoj 223 F.3d 102, 114-15 (2nd Cir. 200). See also, Slack vs.
McDaniel, 529 U.S. 473, 485-87, and United States vs. Barrett, 178 F.3d 34, 43
(1st Cir. 1999), warrants judicial relief.
     The facts underlying each claim, if proven true, and viewed in light of the
new evidence as a whole, would be reasonably sufficient to establish by lcear
and convincing evidence that, but for constitutional error, Brady-Banks, supra,
no reasonable fact finder would have or could have found him guilty beyond a
reasonable doubt of the underlying offense. Gaines vs. Allgood 391 F.2d 692;
Sanders vs. United States, 373 U.S. 1; and the Federal Civil Judicial Procedure
and Rules at 1054, 1058. Atkins vs. Virginia,· 122 S.Ct.2243 and ExParte McGee,
817 S.W.2d 77. Petitioner suffers an I.Q. level of sixty eight(68) and there-
fore is not anattorney at law, a para legal or student of the study of law.



                                       9
.   '   .

                 WHEREFORE PREMISES CONSIDERED, Petitioner prays Yahweh of Host, most res-
            pect - fully this Honorable Court, grant and not deny him leave to proceed with
            securing authorization to file a 'second/subsequent article 11:07 habeas corpus
            or in the alternative, acquit and release him immediately from further penal
            servitude and confinement or allow for a new trial! And all other relief consis-
            tent and in the keeping of the best interest of justice •••


                      It is so moved and prayed, Amen.



                                                    R    ttTJ:XflF~
                                                    ~~ G.            Wilbert
                                                         TDCJ # 934364
                                                         Inmate /Indigent/Pro Se
                                                         MCCONNELL PRISON UNIT
                                                         3001 South Emily Drive
                                                         Beeville, Texas 78102



                  Executed on this _ _ _ day of   /7?CLtc)L.,       20~-




                                                   10
i8'




                         /'




      Rev:/Q}/i 4/1.4.
                     )
                     )




17




     Rev. oJi14!l4
'   '   ~   '




                    WHEREFORE, APPLICANT PRAYS tHAT THE COURT GRANT APPLICANT:
                    · .··RELIEF      To
                                wmcH;HE M:A.v ·BE ENTI1iJinj·N TIIIS,PR.oCF:tniNG.
                                               •   •   ,...   •   ·····'   -   '   •   •   • •    • "   •   ,. '·'   '   •   ., <   ••• '   •   •   • ·~   •   "   '~·   ••   • ••   '.   • •• '   . . . . . , •••   "   •   ,.   ,. ••   • •




                                                                           VERIFiCA.TI()N

                              This application must be verified oritwiJ)•be>di~misse(f f.ornQ11'-Cbrnpli;:~.n~~~: Fqt.
                .Verificatiqnptirposes~ari'appiicarit is:a,persoil filillgctheapplication on his or her own behalf" A
                petitioner is a pers()n filing ~¢. anpli~~tion~pp beha:lf()fa.n:'app_licaiit, f6t.example~ ail anP,lidirif!s;
                attorney. Aii inmated's a person who is.in.custody.                .        ..           .      . .

                              Jhe.il!rn~te appl}cant:mu!;t . sign eirhet the ':QathBefore:a Notary Public'~ before a:
                notacy public orilie "lnmate'sDeclarafiori;1 withqu.t:fi:nptary p_q}:;Uc:.,J(ili:eirirn~t¢ i.s.·r.~p'res¢i1ted
                by aJj'¢_epsed att()ttiey,,the.attome}'·inay·sigri ..the '·'Oath Before· a·,Notary P~blid''as~p~titio11er ang
                ihen·complete "g~tit~9t:I.er's)nfQrmatiql1/'' ·A,. nqfi,jtunat¢ applicantinl.lstsignOthe "Oath:;Before·a
                N.Qtacy Public".before a notary: publkunless he ·iS. r~pf,i;:S(!J1te.4,by·a J{c~Q~~e4 att9filey, in wl)i'ch:
                t~cy'Jnibijc,tihd;.must also-~tC>mph!te ~'Petitioner~s IIiformation. ' 1 Art' inmate'pyfi~pn~t
                miust·sign eith9r tq.rmatiQtt,~'                                                 ·            · ·

                              OATH BEFORE' A.NOT!\RY Pl)!l~)(:

                               STATE OF TEXAS


                               CoUNg~
                          d:: fJ2=2LI::z~ FZ                                                                .))eing duly
                                                                                                                                                                        ·
                                                                                                                                                      s\\f{J:ril;;tin'd~t ~th~s~ysf''Iam
                the applicant I peti~ioner((;ircl'e'Qtt~).fn th1s i(ction and.kriow:tlie·.contents ,of'the:above
                application fdf.a writ of habeas corpus and, ~ccordh1!:ft9.J11ybeli¢(,·thetacts stated:ittthe·
                applic~tion ar~: tnie.i'                                                                       ..                   "




                                                                                                 1~



                                                                                                                                                                                                                              Rev.:.;